IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RANDALL E. SPOERLEIN,                          : No. 113 WM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
SANDRA J. STONER F/K/A SANDRA J.               :
SPOERLEIN,                                     :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.